[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-1554

                 JULIO A. PEREZ-ALVARADO,

                  Plaintiff, Appellant,

                            v.

    KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,
                  Defendant, Appellee.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

     [Hon. Hector M. Laffitte, U.S. District Judge]

                         Before

                Boudin, Stahl and Lynch,
                    Circuit Judges.

 Juan F. Matos Bonet and Matos Bonet &amp; Matos De Juan on brief
for appellant.
 Guillermo Gil, United States Attorney, Lilliam Mendoza-Torro,
Assistant United States Attorney, and Wayne G. Lewis, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.

June 23, 1998

        Per Curiam.  Claimant Julio Perez Alvarado appeals a
district court judgment that upheld the denial of his 
application for Social Security disability benefits.  Alleging
that he suffers from bronchial asthma and back, left leg, and
chest pain, claimant maintains that he has been continuously
disabled since he fractured his left thigh bone in a 1976
automobile accident.  
   After thoroughly reviewing the record and the
parties' briefs on appeal, we conclude that the ALJ's decision
is supported by substantial evidence and uninfected by error of
law.  Contrary to claimant's contention on appeal, the ALJ was
not required to credit the vocational expert's testimony that
claimant could not work if he could not lift at all.  Dr.
Bonilla's report did not say that claimant was wholly unable to
lift.  To the contrary, the relatively benign findings recorded
in this report and the other medical evidence supported the
ALJ's conclusion that claimant retained the capacity to perform
at least the sedentary jobs that the vocational expert
described.    Accordingly, the judgment of the district court is
affirmed.